Title: From Thomas Jefferson to Nathanael Greene, 26 November 1780
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond November 26. 1780.

I received advice that on the 22d. inst. the enemy’s fleet got all under way and were standing towards the Capes. As it still remained undecided whether they would leave the bay or turn up it I waited the next stage of information that you might so far be enabled to judge of their destination. This I hourly expected; but  it did not come till this evening when I am informed they all got to sea in the night of the 22d. What course they steered afterwards is not known.
By a Letter from General Washington to the President of Congress just come to hand I am informed that Admiral Rodney’s fleet with the transports which had been some time preparing fell down to the Hook on the 11th instant.
General Washington referred me to you for instructions as to the mode of building light boats portable on wheels and which would be singularly useful in this Country in case of its invasion. This Letter unfortunately did not come to hand till you had left us. Any information you can have time to give on this head will much oblige me. I have the honor to be with the greatest respect, Sir your most obedt. servt.,

Th: Jefferson

